Shulman, Presiding Judge.
This court having entered on September 10,1981, a judgment in the above-styled case (160 Ga. App. 196 (286 SE2d 438)), reversing the judgment of the trial court; and the judgment of this court having been reversed on certiorari by the Supreme Court in Southern Fed. Savings &c. Assn. v. Lyle, 249 Ga. 284 (290 SE2d 455), the judgment heretofore rendered by this court is vacated, and the judgment of the Supreme Court is made the judgment of this court.

Judgment affirmed.


Birdsong and Sognier, JJ., concur.